Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/31/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 2 is objected to because claim 2 depends on itself. A dependent claim depends on a preceding claim. It is suggested amending claim 2 depending on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,679,003; Nozaki et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.       
As to claim 1, D1 discloses a structure (Figure 2 and 8A), comprising: 
a body (48, 50, 52) having a body groove (as shown below); 
a lid (12; Col.1, L25) having a lid groove (as shown below), the lid mounted on the body (it is inherent the door is mounted on the vehicle); 
a seal (38, 54 in Figure 2; and 232, 54 in Figure 8A) seated in one of the body and lid grooves and the seal engages between the lid groove and the body groove (Figure 2 and 8A), the seal is configured to be more tightly fit in one of the lid groove and the body groove than the other (Figures 2 and 8A show the seal is configured to be 


    PNG
    media_image1.png
    817
    732
    media_image1.png
    Greyscale


As to claim 2, D1 discloses the structure of claim 2 in which the structure is a cooler (D1 discloses a sealing arrangement to protect inside of a body from external elements, including hot temperature, and the sealing arrangement can be employed in any intended use environment.) 
 
As to claim 3, D1 discloses the structure of claim 1, in which the seal (38, 54) further comprises: a first sealing part (38) for sealing against one of the body groove and the lid groove; and a second sealing part (54) extending from the first sealing part (via 16), the second sealing part having a convex cross-section relative to the seal for providing at least two sealing contact points against the other of the body groove and the lid groove (56 of 54 has a convex cross-section with two sealing contact points contacting the groove of the body; Figure 2.)  

As to claim 4, D1 discloses the structure of claim 3 in which the first sealing part (38) seals against the lid groove (Figure 2 and as shown above.)  

As to claim 5, D1 discloses a seal (38, 54 in Figure 2; and 232, 54 in Figure 8A) for sealing between a body (48, 50, 52) having a body groove and a lid (12) having a lid groove (body groove and lid groove are shown above), in which the lid is mountable on the body (it is inherent the door is mounted on the vehicle), and in which the seal (38, 54, or 232, 54) is configured to seat in one of the body and lid grooves and the seal engages between the lid groove and the body groove (Figure 8A, and as shown above), the seal is configured to be more tightly fit in one of the lid groove and the body groove 
  
As to claim 6, D1 discloses the seal of claim 5 in which the seal further comprises: a first sealing part (38) configured to seat in the lid groove (as shown above); 206.381.3300 " F 206.381.3301a second sealing part (54) configured to seat in the body groove (as shown above); in which the first sealing part comprises a plurality of gripping fins, the fins when seated in the groove are oriented to resist movement of the seal out of the lid groove (gripping fins as shown above; it is apparent from Figure 2, the gripping fins resist movement of seal out of the groove); and the second sealing part (54) having a convex cross-section relative to the seal for providing at least two sealing contact points against the body groove (56 of 54 has a convex cross-section with two sealing contact points contacting the groove of the body; Figure 2.)  
  

As to claim 7, D1 discloses the seal of claim 6 in which the second sealing part (54) further comprising rounded edges that contact walls of the body groove (Figures 2 and 8A).  

As to claim 8, D1 discloses a seal (38, 54 in Figure 2; and 232, 54 in Figure 8A) for sealing between first and second grooves (as shown above, the lid groove defines the first groove, and the body groove defines the second groove), the seal comprising: 
a first sealing part (38 or 232) for sealing against the first groove; and 
a second sealing part (54) extending from the first seal (via 50), the second sealing part (54) having a convex cross-section relative to the seal for providing at least two sealing contact points against the second groove (56 of 54 has a convex cross-section with two sealing contact points contacting the groove of the body; Figures 2 and 8A.)  

As to claim 9, D1 discloses the seal of claim 8 in which the second sealing part (54) further comprises a first protrusion and a second protrusion (as shown above.)  

As to claim 10, D1 discloses the seal of claim 9 in which the first and second protrusions are rounded (as shown above.)  

As to claim 12, D1 discloses the seal of claim 8 in which the first seal comprises a plurality of gripping fins, the fins when seated in the groove are oriented to resist movement of the seal out of the first groove (plurality of gripping fins as shown above; it is apparent from Figure 2, the gripping fins resist movement of seal out of the groove.)  

As to claim 13, D1 discloses the seal of claim 9 in which the first protrusion is at a distal end of the second sealing part 54 (Figures 2 and 8A)  

As to claim 14, D1 discloses the seal of claim 13 in which the second protrusion is in a central position between the distal end of the second sealing part (54) and a base of the second sealing part 54 (Figures 2 and 8A.)  

As to claim 15, D1 discloses the seal of claim 11 in which the first seal (38 or 232) further comprises a second outwardly extending fin extending in the opposite direction from the first outwardly extending fin and having a concave surface facing the second sealing part (the gripping fin that faces 54 has a concave surface; Figures 2 and 8A)  

As to claim 16, D1 discloses the seal of claim 15 in which the second sealing part (54) further comprises a lower lip configured to contact the concave surface when in a sealing position (as shown above.)  

As to claim 17, D1 discloses the seal of claim 14 in which a distance between the first and second protrusions is approximately the same as the distance between the second protrusion and the base on the second sealing part (54) (Figures 2 and 8A.)  

As to claim 18, D1 discloses the seal of claim 17 in which the angle formed between the first protrusion, the second protrusion and the base on the second sealing part is between 90 and 135 degrees ()Figures 2 and 8A.)  

As to claim 19, D1 discloses the seal of claim 8 in which, in use, the seal is used to seal between areas having different pressures and the second sealing part is connected 

As to claim 20, D1 discloses the seal of claim 8 in which the seal comprises a flexible material (seal 54 and 38 or 232 are made of flexible material; MPEP 608.02 IX.)
  
As to claim 21, D1 discloses the seal of claim 8 for use in sealing between a lid and a body of a cooler (D1 discloses a sealing arrangement to protect inside of a body from external elements, including hot temperature, and the sealing arrangement can be employed in any intended use environment.) 
 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675